Citation Nr: 0332997	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-10 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for acquired 
psychiatric disorder, to include a panic disorder and 
depression. 

2.  Entitlement to service connection for the residuals of an 
injury to the left knee. 

3.  Entitlement to service connection for chronic pain 
syndrome.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney, 
and Wayne Simoneaux, Paralegal, of the 
Law Offices of Robert A. Friedman


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel

REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran had active duty in the 
United States Marine Corps from June 1979 
to December 1981.  The veteran states 
that she suffered the following 
disabilities or injuries while in 
service: psychiatric disability, left 
knee injury and disability, and chronic 
pain syndrome.  Contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and obtain the 
following service records: All service 
medical records, entrance and separation 
examination reports, and medical or 
physical evaluation board reports.  If no 
service records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.

2.  The veteran indicates that she 
received in-patient hospital treatment in 
service for an acquired psychiatric 
disability to include panic and 
depression, a left knee injury, drug and 
alcohol abuse, and chronic pain syndrome.  
Concurrently with #1, please contact the 
veteran and ask her to provide as much 
information as possible about the 
specific dates and places of treatment, 
including the names of the military 
hospitals or clinics, if known, and the 
locations of the hospitals or clinics.
In so doing, inform her that in her June 
2000 application for benefits, she 
indicated that she was seen at the 
infirmary in Paris Island, SC; at the 
Naval Hospital in Millington Tennessee 
for a left knee injury in July 1979, 
January 1980, and June 1981; and at the 
Naval Hospital in El Toro, California, 
for rehabilitation for addiction, in 
September 1979 and February 1980.  
Request that she provide as specific 
information as possible as to dates, 
locations, and types of treatment to 
assist VA in obtaining these records.  
Further request that, to the extent 
possible, she provide specific dates and 
locations of all in-service 
hospitalizations.
 
When the veteran responds, furnish this 
information in contacting the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, to request all 
available clinical records concerning the 
periods of in-patient care identified.  
If no such records can be found, or if 
they have been destroyed, ask for 
specific confirmation of that fact.

3.  The veteran indicates that she 
received psychiatric treatment in 
service, to include treatment for alcohol 
and drug abuse.  Concurrently with #s 1 & 
2, please contact the veteran and ask her 
to provide as much information as 
possible about the specific dates and 
places of treatment, including the names 
of the military hospitals or clinics, if 
known, and the locations of the hospitals 
or clinics. 

In so doing, inform her that in her June 
2000 application for benefits, she 
indicated that she was seen at the at the 
Naval Hospital in El Toro, California, 
for rehabilitation for addiction, in 
September 1979 and February 1980.   
Request that she provide as specific as 
possible information as to dates, 
locations, and types of treatment to 
assist VA in obtaining these records.  
Further request that she provide as  
specific as possible dates and locations 
of all in-service mental health or drug 
and alcohol related treatment.
 
When the veteran responds, furnish this 
information in contacting the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, to request all 
available mental hygiene records.  If no 
such records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.

4.  Concurrently with #s 1, 2, and 3, 
contact the appropriate State or Federal 
agency and obtain service personnel 
records regarding: Facts and 
circumstances of discharge.  The desired 
records relate to active duty performed 
in the United States Marine Corps during 
the period from June 1979 to December 
1981.  If no such service personnel 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.

5.  Concurrently with #s 1, 2, 3, and 4, 
ask the appellant to identify all VA and 
non-VA health care providers that have 
treated her for psychiatric disability, 
drug and alcohol abuse, disability of the 
left knee, and chronic pain syndrome 
during the period from December 1981 to 
the present.  

In so doing, inform the veteran that in 
her application for benefits received in 
June 2000 she indicated treatment for leg 
reconstruction from 1982 to 1990 at 
"Divine Providence Williamsport" on 
Rural Ave. in Williamsport, PA.  Also 
inform her that in her application for 
benefits received in June 2000 she 
indicated she received treatment for 
alcohol, drugs and mental illness at 
White Deer Run in Williamsport, PA, in 
1983, and at Chit Chat West Rehab in 
Walnut Creek, CA, with no date provided..  
Request that she provide more specific 
information about the conditions treated, 
dates of treatment, treatment providers, 
and their addresses, in order to assist 
VA in obtaining these records of 
treatment.  Request that she provide as 
specific as possible information 
regarding all additional treatment for 
psychiatric, chronic pain, drug and 
alcohol addiction, and left knee 
disabilities from the time of her 
discharge from service forward.

Obtain records from each health care 
provider the appellant identifies.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


